1

2

3                                    UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      LEEANN E. ARCHULETA; and MICHAEL B.
7     DICKENS,
8                          Plaintiffs,                     2:15-CV-01608-MMD-VCF
                                                           ORDER
9     vs.
      CORRECTIONS CORPORATION OF
10
      AMERICA,
11                          Defendant.
12

13          Due to a conflict on the Court’s calendar,
14          Accordingly,
15          IT IS HEREBY ORDERED that the show cause hearing and the hearing on the Joint Motion of
16   Plaintiff LeeAnn E. Archuleta and Defendant Corrections Corporation of America to Extend Discovery
17   (ECF No. 7), scheduled for 1:30 PM, April 1, 2019, are VACATED and RESCHEDULED to 4:00 PM
18   PDT, April 1, 2019, in Courtroom 3D of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard
19   South, Third Floor, Las Vegas, Nevada 89101.
20          IT IS FURTHER ORDERED that Michael B. Dickens must attend the scheduled hearing by
21   telephone. The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made
22   five minutes prior to the hearing time. The court will join the call and convene the proceedings. The call
23   must be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
24          All else as stated in the February 26, 2019 Order (ECF No. 71) remains unchanged.
25
1           The Court Clerk is directed to mail a copy of this order to Plaintiff Dickens at the following

2    address:

3
                   Michael B. Dickens
4
                   3830 Grapevine Street
5                  Houston, Texas 77045
            DATED this 25th day of March, 2019.
6
                                                              _________________________
7                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
